Case 7:19-cr-00700-VB Document 141 Filed 09/17/20 Page 1 of 1

 
      

DC SDNY

puns)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

j - iu
i DOCUMENT i
|

 

wee x
UNITED STATES OF AMERICA
V.
GUSTAVO GONZALEZ, :
Defendant. :
eee ne ee ee eee OR eR eRe Se ee x

It is hereby ORDERED that David K. Bertan, Esq., is relieved as attorney of record for
defendant Gustavo Gonzalez, with the thanks of the Court, and Stephen R. Lewis, Esq., is
appointed as defendant Gonzalez’s attorney pursuant to the Criminal Justice Act.

The next scheduled conference in this case, which will be held by telephone conference,
is October 23, 2020, at 9:00 a.m.

Dated: September 17, 2020

White Plains, NY
SO ORDERED:

Vd

Vincent L. Briccetti
United States District Judge

 

 
